Per Curiam
—The application to make the answer more definite and certain under the facts and circumstances which characterize this action, was reasonable, and should have been granted.
*892The allegation contained in the answer, that the fund, to a portion of which the plaintiff thinks he is entitled, was paid by the defendant and distributed before the commencement of the action, is too general, for the reason that it makes no disclosure of any one of the persons to whom it is alleged to have been paid.
The same criticism must be pronounced upon the allegation that the surplus was appropriated to other uses. The plaintiff is entitled to information as to such appropriation, so that he may be prepared to respond to any evidence bearing upon either of the subjects discussed.
For these reasons, the order should be reversed and an order entered directing the answer to be made more definite and certain in the respects named, with costs to abide event.